--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
Jupiter Resources, Inc.
Vancouver, British Columbia
Canada
 
March 27, 2009
 
John Greenwood
NatProv Holdings, Inc.
Harbour House, Second Floor
Waterfront Drive
P.O. Box 972, Road Town,
Tortola, British Virgin Islands
 
Dear Mr. Greenwood:
 
Re:Letter of intent
 
This Letter of Intent (the "Letter") sets forth the principal terms and
conditions of a proposed transaction (the "Transaction") pursuant to which
Jupiter Resources, Inc. (the "Buyer") will purchase 100% of the issued and
outstanding common share capital and/or equity (the "Shares") of NatProv
Holdings, Inc. (the "Company"), a British Virgin Islands corporation, from you
(the "Seller"). All references herein to "dollars" or "$" shall mean United
States dollars.
 
1.            The Purchase Price and Payment. The total purchase price to be
paid by the Buyer to the
 
Seller shall be 50,000 shares of preferred non-voting stock (the "Preferred")
of the Buyer, such Preferred to have the following terms:
 
    (a)    Par Value: $1,000.00 per share.
 
    (b)   Dividends. Holders of the Preferred shall participate equally with
holders of the Common Stock in any dividends and distributions;
    
(c)   Conversion. The Preferred will be convertible into Common Stock of the
Buyer at any time at the holder's option on 10 days notice to Buyer, at the
average closing market price of the Buyer's Common Stock for the 30 trading days
prior to the notice being given;
 
    (d)    Call Feature: The Preferred may not be called by the Buyer;
 
    (e)    Liquidation. The Preferred Stock will receive preference in
bankruptcy or
 
liquidation. The buyer may not issue additional any new shares without approval
of the Holders of the Preferred.
 
2.            Definitive Agreement and Closing Conditions. The Transaction is
subject to the
 
negotiation, execution and delivery of a mutually acceptable definitive
agreement between the Buyer and the Seller providing for the consummation of the
Transaction (the "Definitive Agreement") substantially on the terms described
herein and containing representations,
warranties, covenants, indemnities and other terms and conditions customary in
such transactional agreements. In connection therewith, the parties agree that
the Definitive Agreement shall, inter alia, contain the following provisions and
closing conditions:
 
-1-

--------------------------------------------------------------------------------


 
(a)    On the Closing Date, the Company shall have no indebtedness for money
borrowed, and will have no other obligations payable to the Seller or other
employees of the Company and the Buyer shall have no indebtedness for money
borrowed, and will have no other obligations payable to its shareholders or
employees;
 
 (b)   The Buyer shall have conducted and shall be satisfied with the results of
its legal, financial and commercial due diligence investigation of the Company;
    
(c)    The Buyer shall have 60 days following execution of the Letter (the "Due
Diligence Period") to conduct its business, financial, legal and other due
diligence investigation with respect to the Company and its business (the "Due
Diligence Investigation").
 
(d)   Unless the Buyer shall advise the Seller prior to the expiration of the
Due Diligence Period that it has elected not to proceed with the Transaction,
subject to receipt of the regulatory' approvals described below, the Buyer and
the Seller shall consummate the Transaction within 90 days after the date of
execution of the Definitive Agreement;
 
    (e)    All regulatory filings, consents and approvals shall have been
obtained;
 
(f)    Closing of the Transaction shall be subject to the absence of any
material adverse change in the operations, assets, results of operations, or
condition, financial or otherwise, of the Company or the Buyer through the
Closing Date.
 
3.            Timing of Transaction; Conduct of Company.
 
    (a)    We anticipate that the timing of the transaction will be as follows:
 
           (i)      Execution of Definitive Agreement with completed Exhibits
and Schedules— May 26, 2009;
 
                          (ii)  Completion of Due Diligence Investigation — May
26, 2009;
 
  (iii)     Closing Date — August 26, 2009; provided, that in the event any
necessary regulatory approvals require a longer time to approve the  change of
control of the Company, either party may extend the date of closing (the
"Closing Date") through December 31, 2009.
 
    (b)    During the term of this Letter the Company will continue to conduct
its business only in the ordinary course.
 
4.            Negotiations. Upon execution of this Letter and subject to the
conditions hereof, the
 
Buyer and the Seller agree to negotiate, in good faith, the further terms and
conditions to be embodied in the Definitive Agreement, schedules and exhibits.
The parties will use their commercially reasonable efforts to obtain any
necessary' shareholder and regulatory approvals as may be agreed to and set
forth in the Definitive Agreement.
 
-2-

--------------------------------------------------------------------------------


 
5.            Access. Upon the execution of any confidentiality agreement
reasonably requested by the Buyer and/or the Seller and in accordance with the
provisions of such confidentiality agreement, and continuing until the
termination hereof in accordance with the provisions of Section 9, the Seller
will provide the Buyer and its representatives and agents reasonable access
(during normal business hours and after reasonable advance notice) to the books,
records, facilities and representatives of the Company in order to enable the
Buyer and its representatives to expeditiously complete its Due Diligence
Investigation of the Company. The Buyer agrees that it and its representatives
will hold in confidence any confidential or proprietary information or materials
of the Company, the Seller or their affiliates, obtained in the course of such
Due Diligence Investigation in accordance with the provisions of the
confidentiality agreements referred to above.
 
6.            Public Announcement. Except as may be required by applicable law,
each party agrees that such party shall not make or issue any public statement
or announcement with respect to the Transaction or this Letter without the prior
consent of the other parties. Nothing contained herein shall prohibit the Buyer,
the Seller or their affiliates or representatives from communicating with
existing lenders, affiliates, counterparties in pending transactions and
advisors.
 
7.            Expenses. All expenses incident to the Transaction, whether or not
the Transaction is consummated, will be borne exclusively by the party incurring
the expenses, including any expenses incurred prior to the date hereof, as well
as those incurred after the date hereof.
 
8.            Notices. Any notice or communication required or permitted
hereunder must be in writing and sent by (a) personal delivery, (b) expedited
delivery service with proof of delivery, (c) United States registered or
certified mail, postage prepaid, or (d) telecopy (provided that the telecopy is
confirmed by mail in the manner previously described), to the applicable parties
at addresses, telephone numbers and email addresses to be furnished by each of
the Buyer and the Seller to the other party hereto. Or to such other address or
to the attention of such other person as the applicable party hereafter
designates by written notice sent in accordance herewith. Any such notice or
communication will be deemed to have been given either at the time of personal
delivery or, in the case of delivery by service or mail, as of the date of
delivery at the address and in the manner provided herein, or, in the case of
telecopy, on receipt.
 
9.            Term. This Letter will terminate on the earlier of: (a) May 26,
2009; (b) the execution and delivery by the parties hereto of the Definitive
Agreement; or (c) the execution and delivery by the parties hereto of a mutual
consent to terminate this Letter. If this Letter is terminated, the parties will
be relieved from all their obligations hereunder or related hereto and neither
party will have any further obligation hereunder to the other party, except that
the last sentence of Section 5 and the provisions of Sections 6 through 1 l will
survive any termination of this Letter.
 
10.            Governing Law. This Letter will be governed by and construed in
accordance with the laws of the State of California, United States, excluding
any conflicts of laws provisions that would render the law of another
jurisdiction applicable. Any and all disputes between the parties that may arise
pursuant to this Agreement shall be brought in a San Francisco Superior Court
located in San Francisco, California. The parties hereto consent to the in
personum jurisdiction of such court for any such action or proceeding.
 
-3-

--------------------------------------------------------------------------------


 
11.           Counterparts; Facsimile or Electronic Execution. This Letter may
be executed in multiple counterparts, each of which will be deemed an original
and all of which together will constitute one and the same document. This Letter
may be executed by facsimile transmission or by emailing of a scanned
counterpart, which signatures shall have the same binding effect as original
signatures.
 
12.            Limited Binding Effect. Each party hereto understands and agrees
that this Letter, with the exception of the last sentence of Section 5, and
Sections 6 through 11 and this Section 12 (which are binding upon the parties),
does not constitute a binding agreement between the parties or an agreement to
agree with respect to any Transaction, and neither of the parties or any
affiliate, officer, director, employee, financial advisor, agent, member, or
other representative of either of the parties will have any liability with
respect hereto, except as provided in any of the aforementioned binding
provisions. Except for an action for breach of any of the aforementioned binding
provisions, neither party hereto will bring any claim against any other party or
against any other party's affiliates, officers, directors, employees, financial
advisors, agents, members, or other representatives based on this Letter as a
result of any failure to agree on or enter into a Definitive Agreement. It is
understood that a binding agreement providing for the Transaction will only
exist following the parties' execution and delivery of the Definitive Agreement.
Under no circumstances will any oral understanding between the parties or any of
their respective affiliates with respect to the Transaction (or any such other
transaction or series of transactions) be a binding contract. The provisions of
this Letter will be subject to and superseded by the final, definitive terms of
the duly executed and delivered Definitive Agreement.
 
If this Letter accurately sets forth your understanding of the Transaction,
please so indicate by returning one fully executed copy of this Letter to the
undersigned.
 
Very truly yours,
 
JUPITER RESOURCES, INC.
 
By:                                                              
Name: Dacey George Roney, President
 
ACCEPTED AND AGREED TO,
This 27th day of March 2009:
 
SELLER
 


/s/: J. Greenwood
J. Greenwood
 
-4-
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------